DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 16888475 entitled "PAYMENT PROCESSING" filed on May 29, 2020 with claims 1-4, 6-12, and 14-24 pending.
Status of Claims
Claims 1, 3, 4, 8, 9, 11, 12, 16, 17, 19, 20, and 22-24 have been amended and are hereby entered.
Claims  2, 5, 10, 13, and 18 are cancelled.
Claims 1-4, 6-12 and 14-24 are pending and have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12 and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kwong ("ELECTRONIC-PAYMENT AUTHENTICATION PROCESS WITH AN EYE-POSITIONING METHOD FOR UNLOCKING A PATTERN LOCK", U.S. Publication Number: 20130275309 A1) in view of Kontsevich (“APPARATUS AND METHOD FOR PROCESSING USER-SPECIFIED SEARCH IMAGE POINTS”, U.S. Publication Number: 20070071323 A1)

Regarding Claim 1, 
Kwong teaches,
A computer-implemented user interaction and authentication method, comprising: 	receiving, by a computer device local to a user, a transaction request initiated by the user, wherein the transaction request comprises a payment account identifier; 	responsive to receiving the transaction request, capturing an image of the user or of a first display presented by the user, the image being captured by a camera communicatively coupled to the computer device local to the user;	displaying the image on a second display;	as the image is displayed on the second display, accepting inputs from the user,
(Kwong [Abstract]  provides an electronic-payment authentication method
Kwong [0045]  issue payment-card debiting request
Kwong [0005] Key information of a credit card includes card number
Kwong [0016] The RFID Card Number may include a payer identification number
Kwong [Abstract] capturing a facial image of the user 
Kwong [0043] The payer's smart mobile device 101 and the merchant's mobile video terminal 102 have ....a front-end camera 
Kwong [0054] The smart mobile device 101 or the merchant's mobile video terminal 102 captures the payer's facial appearance and real-time display the facial image that is captured…. the payer may alternatively use a finger tip instead of the eye to control the marker-movement path)
preconfigured for a payment account corresponding to the payment account identifier; locations preconfigured for the payment account in the other image; 	and sending, by the computer device local to the user, to a payment server, the payment account identifier, the image, and payment authorization information for verification, wherein the payment authorization information comprises an identification of the sequence of locations.
(Kwong [0069] concludes that the facial photo records are consistent with the payer's actual facial appearance, the payer can be deemed to pass all the security measures and can execute the transaction
Kwong [0016] the payer identification number and the serial number match corresponding records of the electronic-payment system.
Kwong [0012] transmitting a pattern diagram from the electronic-payment system to the electronic-payment user device, and requesting the payer to unlock a pattern lock associated with the pattern diagram in order to further confirm the payer's identity, wherein the pattern diagram is pre-stored in the electronic-payment system and is displayed on the electronic-payment user device
Kwong [Claim 1] wherein the pattern diagram is pre-stored in a storage device at a back-end server, and is transmitted)
Kwong does not teach wherein the inputs comprise a sequence of locations in the image indicating respective sets of one or more pixels of the image, and wherein the image matches another image …. and wherein pixel information of the respective sets of one or more pixels indicated by the sequence of locations matches pixel information of respective other sets of one or more pixels of the other image, the respective other sets of one or more pixels indicated by a second sequence of locations
Kontsevich teaches,
wherein the inputs comprise a sequence of locations in the image indicating respective sets of one or more pixels of the image, 
(Kontsevich  [0038]  selection of a sequence of locations whose features uniquely characterize the analyzed object or scene in the source image to form an input trajectory;
Kontsevich [0050] Standard GUI techniques (e.g., point and click) allow a user to serially select points of interest in the source image. 
Kontsevich [0100] 1) Each trajectory in the target image data is assigned to a pixel that coincides with the terminal point of the trajectory...the total number of pixels in the target images.)
and wherein the image matches another image 
(Kontsevich [0038]  method for matching a source image with target digital image data.
Kontsevich [0003] There are two primary methods for image search and recognition, which can be broadly characterized by matching images based on some important measure(s) of similarity
Kontsevich [0006] To find this object in an image, all templates are matched with every location in the image. The locations where the match is good up to a certain criterion are considered "hits".
Kontsevich [0007] In the contour matching approach, all templates and the analyzed image are first converted to edge maps, and subsequent matching is done for these maps only.)
and wherein pixel information of the respective sets of one or more pixels indicated by the sequence of locations matches pixel information of respective other sets of one or more pixels of the other image, the respective other sets of one or more pixels indicated by a second sequence of locations
(Kontsevich [0100] 1) Each trajectory in the target image data is assigned to a pixel that coincides with the terminal point of the trajectory...the total number of pixels in the target images.
Kontsevich [0108]  a trajectory matching cycle which sequentially receives points from a source image and recursively updates the trajectories in the target image database.)
 	It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  pattern lock payment system of Kwong to incorporate the user-specified search image points   of Kontsevich  “to define an input user interface to receive a group of user-specified search image points within a digital image.” (Kontsevich [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user-specified search image points) to a known concept (i.e. pattern lock payment system) ready for improvement to yield predictable result (i.e. “An image recognition module compares the user-specified search image points to corresponding image points in digital image data to produce digital image search results.” Kontsevich [Abstract] ) 
Regarding Claim 3, 
Kwong and Kontsevich teach the user interaction and authentication method of Claim 1 as described earlier.
 Kwong teaches,
  wherein the payment authorization information comprises at least one of an order in which the sequence of locations is input by the user, or information representing a track of one or more displacements in the image, each displacement being from one location in the image to another location in the image.
(Kwong [0062]  the payer uses the eye to move the marker to a second pre-determined ring until all the rings on the pre-determined path have been sequentially entered in the right order.
Kwong [0039] the transaction instruction and the authorization will be sent to the bank from the System.)
Regarding Claim 4, 
Kwong and Kontsevich teach the user interaction and authentication method of Claim 1 as described earlier.
Kwong teaches,
  wherein the second display comprises a touchscreen, and wherein accepting the inputs from the user comprises receiving a touch by the user on the touchscreen at each of the locations in the image as the image is displayed on the touchscreen.
(Kwong [0011] The marker-movement path may be alternatively formed by moving a finger on a touch screen
Kwong  [Claim 4] a finger on a touch screen incorporated
Kwong [Figure 6 - Element 601]  
    PNG
    media_image1.png
    367
    271
    media_image1.png
    Greyscale
)
Regarding Claim 6, 
Kwong and Kontsevich teach the user interaction and authentication method of Claim 1 as described earlier.
Kwong teaches,
    wherein the verification comprises applying an image recognition algorithm to determine an image similarity between the image and the other image.
(Kwong [0020] an object-recognition algorithm according to the payer's facial appearance 
Kwong [0105] payer's actual facial appearance is similar to the records of the payer's recent photos)
Regarding Claim 7, 
Kwong and Kontsevich teach the user interaction and authentication method of Claim 1 as described earlier.
Kwong teaches,
      wherein the payment authorization information comprises biometric identification information.
(Kwong [0008] real-time tracking an eye of the user based on the facial image
Kwong  [0013] comparing, by a merchant, the payer's actual facial appearance)
Regarding Claim 8, 
Kwong and Kontsevich teach the payment authorization of Claim 1 as described earlier.
Kwong teaches,
wherein the payment authorization information comprises at least one of a collection amount of the transaction request, a geographic location at which the transaction request is initiated, a time of the transaction request and user information of a payee
(Kwong [0073] The payment record can provide....the time, date and place of the payment, and the amount involved.
Kwong [Claim 10] includes a payer identification number)
Claim 9 is rejected on the same basis as Claim 1.
Claim 11 is rejected on the same basis as Claim 3.
Claim 12 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 6.
Claim 15 is rejected on the same basis as Claim 7.
Claim 16 is rejected on the same basis as Claim 8.
Regarding Claim 23, 
Kwong and Kontsevich teach the payment authorization of Claim 1 as described earlier.
Kwong does not teach wherein the pixel information of the respective sets of one or more pixels indicated by the sequence of locations comprises one or more of a brightness value, a gradient value, or a grayscale value.
Kontsevich teaches,
    wherein the pixel information of the respective sets of one or more pixels indicated by the sequence of locations comprises one or more of a brightness value, a gradient value, or a grayscale value.
(Kontsevich [0055]  a source digital image may be automatically evaluated 502 by the image recognition module ....color 506 and its components (e.g., hue and luminance) and geometric features 
Kontsevich [Claim 35]  wherein the digital image data comprises grayscale digital image content.
Kontsevich [0093]  luminance can be defined by the distance between two luminance values)
	It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the  pattern lock payment system of Kwong to incorporate the user-specified search image points   of Kontsevich  “to define an input user interface to receive a group of user-specified search image points within a digital image.” (Kontsevich [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user-specified search image points) to a known concept (i.e. pattern lock payment system) ready for improvement to yield predictable result (i.e. “An image recognition module compares the user-specified search image points to corresponding image points in digital image data to produce digital image search results.” Kontsevich [Abstract] ) 

Regarding Claim 24, 
Kwong and Kontsevich teach the user interaction and authentication method of Claim 1 as described earlier.
Kwong teaches,
  wherein the second display is communicatively coupled to the computer device local to the user.
(Kwong [0095] merchant's mobile video terminal
Kwong [0093] payer's smart mobile device 101 and displays it on the screen.)







Response to Remarks
Applicant's arguments filed on May 9, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101

Examiner is persuaded from Interview on May 10, 2022, that the  combination of object recognition and pattern matching upon specific elements of the image appears to improve security and innovates upon said technolgoes.
Therefore, the rejection under  35 USC § 101 is lifted.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
     Kontsevich (“APPARATUS AND METHOD FOR PROCESSING USER-SPECIFIED SEARCH IMAGE POINTS”, U.S. Publication Number: 20070071323 A1)
Excised prior art includes: 
  Lee (“ELECTRONIC DEVICE FOR PROVIDING MAP INFORMATION”, U.S. Publication Number: 20160005229 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of new prior art.
	Applicant’s arguments from Interview on May 10, 2022, with respect to the rejection of claims under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of newly amended claims, a new grounds of rejection is made under 35 USC § 103.
Therefore, the rejection under  35 USC § 102/103 remains.
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung (“TOUCH TERMINAL AND PASSWORD GENERATION METHOD THEREOF”, U.S. Publication Number: 20170160897 A1) proposes a password generation method of a touch terminal includes receiving a touch input on a display from a user, obtaining touch information which obtains at least one of location information, color information or touch time interval information of a point where a touch is input, receiving account information, and combining the touch information with the account information to generate a password.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697